internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-123416-02 date date legend port state city city management company company bonds dear this letter is in response to your request for a ruling that bonds to be issued to finance certain costs incurred by port in connection with a project to improve the channels and turning basins of port’s harbor will not meet the private_business_use_test of sec_141 of the internal_revenue_code facts and representations port makes the following factual representations port is a subdivision of city port owns manages and markets certain seaport facilities in state the harbor the harbor includes channels and turning basins located within those channels plr-123416-02 the channels including the turning basins and the land underlying the channels are navigable waterways which means that they are required to be open to all persons for navigation at no charge there are private interests in some of the land underlying the channels but those interests are restricted by special rules and cannot impede the general_public use of the channels no person that is not a governmental person as that term is defined in sec_1_141-1 of the income_tax regulations has any priority rights or other special legal entitlements to the channels in the harbor port proposes to finance certain improvements to the harbor some of which will be financed with the bonds the improvements include dredging certain channels and turning basins the dredging project demolition and reconstruction of various improvements along the shoreline at a turning basin in the harbor the demolition project and disposal of sediment materials produced by the dredging the disposal project these three projects collectively referred to as the project are necessary to permit the harbor to safely accommodate more recent generations of container ships the dredging project involves widening and deepening certain channels including two turning basins in the harbor port will finance the dredging project with bond proceeds while some of the land underlying the channels is privately owned port represents that this ownership will not cause the bond proceeds to be privately used the disposal project involves disposal of the sediment at certain wetlands and construction and landfill sites bond proceeds will be used for this project but port represents that the disposal project will not cause private_business_use of the bond proceeds the demolition project consists of several components it includes construction of a retaining wall bulkheads and a concrete apron none of which will be financed with the bonds it may also include modification to certain ferry facilities while bond proceeds may be used for these modifications port represents that there will be no private_business_use of the ferry facilities the last component of the demolition project the leased property improvements involves the acquisition of certain interests_in_real_property and the demolition and replacement of certain property located at the shoreline of one of the turning basins that is to be enlarged as part of the project the shoreline along this turning basin is either owned by city and leased to management company or owned by management company port will use bond proceeds to acquire either the permanent or temporary use of some of this land port city and management company have agreed to provide all real_estate interests subject_to any leases or other encumbrances thereon that might be required for the project in exchange for the fair_market_value of such interests in addition management company owns and leases to company a heavy industrial building and pier space on the shoreline at the turning basin the lease provides company with access to the water pier space and the ability to park mobile dry docks in the waters adjacent to the existing turning basin many of the facilities company leases plr-123416-02 must be demolished as part of the project port has entered into agreements with city management company and company under which port is obligated to either pay to relocate the facilities it demolishes or to construct replacement facilities but only to the extent necessary to restore city management company and company to the degree possible to the same position they would have held if the dredging and demolition never occurred port will use bond proceeds to pay for the demolition and relocation costs port requests a ruling that the dredging project and the leased property improvements will not result in the bonds meeting the private_business_use_test of sec_141 law and analysis sec_103 of the internal_revenue_code provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use private_business_use is defined in sec_141 as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides rules pertaining to the definition of private_business_use sec_1_141-3 generally states that the private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct use of the proceeds sec_1_141-3 sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract certain other arrangements such plr-123416-02 as a take or pay or other output-type contract or any other comparable arrangement that conveys special legal entitlements for beneficial use of the bond proceeds or of financed property sec_1_141-3 -3 b i sec_1_141-3 provides a special rule that applies to financed property that is not available for use by the general_public private_business_use of this type of property may be established solely on the basis of special economic benefit to one or more non- governmental persons even if those nongovernmental persons have no special legal entitlements to use of the property in determining whether special economic benefit gives rise to private_business_use it is necessary to consider all of the facts and circumstances including one or more of the following factors - a whether the financed property is functionally related to or physically proximate to property_used_in_the_trade_or_business of a nongovernmental person b whether only a small number of nongovernmental persons receive the special economic benefit and c whether the cost of the financed property is treated as depreciable by any nongovernmental person although use of a bond-financed facility as a member of the general_public is not private_business_use sec_1_141-3 provides that use of financed property by nongovernmental persons in their trades_or_businesses is treated as general_public use only if that property is intended to be available and in fact is reasonably available for use by natural persons not engaged in a trade_or_business in general use under an arrangement that conveys priority rights or other preferential benefits is not use on the same basis as the general_public the examples in sec_1_141-3 illustrate the application of the rules contained in sec_1 in example i bond proceeds are used to finance a runway at a city-owned airport although it is reasonably expected that most use of the runway will be by private air carriers the runway will be available to any operator of an aircraft including general aviation operators not engaged in a trade_or_business the private carriers have no priority rights or other preferential benefits for use of the runway also the private air carriers’ lease payments for use of the terminal space at the airport are determined without regard to the revenues generated by runway landing fees ie the lease payments are not determined on a residual basis because the runway is available for general_public use the special economic benefit received by the carriers from their use of the runway is not sufficient to cause the air carriers to be private business users of the bonds in sec_1_141-3 example bond proceeds are used to finance a parking garage at a city-owned airport it is reasonably expected that more than percent of the use of the garage will be by employees of private air carriers however the air carriers will have no priority rights to the parking garage and their use will be on the same basis as any member of the general_public because the garage is available for general_public use the air carriers are not private business users even though they receive a special economic benefit from using the parking garage plr-123416-02 in sec_1_141-3 example bond proceeds are used to finance a 25-mile road to connect corporation y’s industrial port with existing public roads other than the port the nearest residential or commercial development to the new road i sec_12 miles away there is no reasonable expectation of any development occurring in the area surrounding the new road y has no special legal entitlements to use the new road and the road will be available without restriction to all users including natural persons not engaged in a trade_or_business the bonds do not meet the private_business_use_test because the road is treated as used only by the general_public sec_1_141-4 example describes a situation in which a city issues assessment bonds the proceeds of which are used to move existing utility lines underground to further public safety the private utility that owns the lines is under no obligation to move the lines in the example the bonds are to be paid from assessments levied by the city on customers of the utility although the utility lines are privately owned and the utility customers make payments to the company the example concludes that the payments are in respect of the relocation costs and are not made in respect of property used for a private_business_use the example also concludes however that any direct or indirect payments to the city by the utility company for the undergrounding must be taken into account as private payments sec_263 provides the general_rule that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-2 provides in part that capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year the dredging project the dredging project will result in deeper and wider channels and turning basins to accommodate the newer generations of container ships however the channels and turning basins are available to the general_public on the same basis as the container ships no person has any priority rights or other special legal entitlements to the channels or turning basins in the harbor in sec_1_141-3 example the new road is treated as used by the general_public on the same basis as the private business despite the fact that the new road was built to connect the private business' industrial port to existing public roads and that there was no reasonable expectation that development would occur around the new road similarly in example i even though the private air carriers are the primary users of the airport runway and receive a special economic benefit from their use of the runway there is no private_business_use because the runway is available to general aviation operators not engage in a private business and the private carriers have no priority rights or other plr-123416-02 preferential benefits to the runway and in example of sec_1_141-3 even though employees of private air carriers are expected to use more than percent of the parking garage there is no private_business_use because these employees will have no priority rights over the general_public thus while the dredging project will result in channels and turning basins in the harbor that are deeper and wider than may be needed by any user of the harbor other than the container ships the channels and turning basins are available to the general_public and no person engaged in a trade_or_business will have any special legal entitlements or other priority use to the channels and turning basins the leased property improvements port will use bond proceeds for the leased property improvements which means that port will use proceeds to acquire interests in land leased to or owned by a private business and to either relocate the industrial building and pier or make a payment in lieu of relocation to private businesses port however will pay fair_market_value for the land and any relocation or payment in lieu of relocation will only put the affected entities ie city management company and company in the same position to the extent possible that these entities would have been in had the dredging and demolition never occurred we conclude that the costs associated with the leased property improvements are costs of the project and do not themselves give rise to private_business_use see sec_263 a 52_tc_850 amounts paid to relocate tenant including costs to remodel tenant's new space and payments of portion of tenant's rent for new space were capital expenditures because incurred as part of acquisition of building from which tenant was removed so building could be demolished see also sec_1_141-4 example while example concerns application of private_security_or_payment_test it implies relocating existing private utility lines to accomplish governmental project does not necessarily result in private_business_use conclusion we conclude that the dredging project and the leased property improvements will not result in private_business_use of the bonds under sec_141 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination plr-123416-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to port sincerely yours exempt_organizations employment_tax government entities assistant chief_counsel by rebecca l harrigal chief tax exempt bond branch
